 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8   GLEN L. WALKER,                                      No. C19-0565 RSM

 9                           Plaintiff,                   ORDER GRANTING STIPULATED
                                                          MOTION TO EXTEND INITIAL
10            vs.                                         DISCLOSURE AND JOINT STATUS
                                                          REPORT DEADLINES
11   TWIN CITY FIRE INSURANCE CO., THE
     HARTFORD,
12
                             Defendant.
13

14                                             I.     ORDER

15             Based on the Parties’ Stipulated Motion and the records and filings herein, it is ordered

16   that the deadlines for: (1) Initial Disclosures and (2) Combined Joint Status Report and Discovery

17   Plan, be extended to July 5, 2019.

18             DATED this 27th day of June 2019.

19

20
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
21

22

23


      ORDER GRANTING STIPULATED MOTION TO EXTEND INITIAL
                                                                          FORSBERG & UMLAUF, P.S.
                                                                                 ATTORNEYS AT LAW
      DISCLOSURE AND JOINT STATUS REPORT DEADLINES – PAGE 1
                                                                            901 FIFTH AVENUE  SUITE 1400
      CAUSE NO. 2:19-CV-00565                                             SEATTLE, WASHINGTON 98164-1039
                                                                           (206) 689-8500  (206) 689-8501 FAX
     2396728 / 450.0105
